 588DECISIONSOF NATIONAL LABOR RELATIONS BOARDThe Kendall Company,Oakland Plant and UnitedTextileWorkers of America,AFL-CIO.Case 11-CA-4357April 24, 1972DECISION AND ORDERBY MEMBERSFANNING,JENKINS,AND KENNEDYOn December 30, 1971, Trial Examiner LaurenceA. Knapp issued the attached Decision in this pro-ceeding. Thereafter, Respondent filed exceptions.Pursuant to the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions and hasdecided to affirm the Trial Examiner's rulings, find-ings, and conclusionsand to adopt his recommendedOrder.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Trial Examiner and hereby orders thatRespondent, The Kendall Company, Oakland Plant,Newberry, South Carolina, its officers, agents, succes-sors, and assigns, shall take the action set forth in theTrial Examiner's recommended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASELAURENCE A. KNAPP. Trial Examiner: This case was triedbefore me in Newberry, South Carolina, on September 16,1971, after preheanng proceedings in compliance with theNational Labor Relations Act, as amended(herein referredto as the Act). 1 Following the hearing, briefs were filed bycounsel for the General Counsel and for Respondent.Upon the entire record in the proceeding, I make thefollowing:FINDINGS OF FACTIRESPONDENTS BUSINESS, THELABORORGANIZATION INVOLVEDThe complaint alleges, Respondent admits,and I findthat at its plant involved herein, located in Newberry, SouthCarolina, Respondent is engaged in the manufacture ofcotton goods, and that in the Imonths preceding issuance1The underlying charge was filed on September22, 1970,the complaintissued onJuly 13,1971, and Respondent's answer to the complaint, denyingthe commission of the alleged unfair labor practices,was filedon July 22,1971.of the complaint Respondent received at this plant directlyfrom points outside the State of South Carolina,and ship-ped from this plant to points outside the State of SouthCarolina,goods valued,in each instance,in excess of $50,000. Upon these facts,Respondent is engaged in commerceand in activities affecting commerce within the meaning ofSection 2(6) and(7) of the Act.The complaint alleges,Respondent admits,and I findthat United-TextileWorkers of America,AFL-CIO,and itsLocal Union No. 2014(herein sometimes collectively refer-red to as the Union), are labor organizations within themeaning of Section 2(5) of the Act.IITHE ALLEGED UNFAIR LABOR PRACTICESFor a number of ears the Union has been the representa-tive of Respondent s production and maintenance employ-ees at the plant herein involved, and corresponding Laboragreementshave existed between Respondent and Union.2The question presented is whether Respondent unlawfullyrefused to permit the Union to make through its own experta job or workload study of certain weavers jobs in relationto a grievance of the Union concerning a work-change af-fecting these jobs put into effect by Respondent.A. Events Surrounding and NegotiationsConcerning the Union's RequestRespondent has what is described in the record as the"lower weave room," containing 833 weaving looms. PriortoMarch 31, 1970,3 nine weavers per shift were assigned tothis room, each with corresponding portions of the totallooms to tend. On that date, and in accord with contractprocedures relative tothe initialmaking of workloadchanges,a Respondent reduced the number of weavers pershift from nine to eight, with a resulting increase in thenumber of looms assigned to each weaver. On May 22, 1970,and likewise in accord with contract provisions relative tothe submission and disposition of complaints by the Unionconcerning such workload changes through a grievance andarbitration procedure,5 the Union filed with Respondent agrievance 6 protesting this change as a "stretch-out" alleged-ly causing a decrease in the weavers' production and earn-ings;7and on July 6, the Union amended its grievance toinclude a "request that a time study engineer from the Un-ion be allowed to study the weavers' fobs."s The Union'spresentation of its complaints in this written form and at-tendant meetings had between Union representatives andRespondent's plant manager (and associated officials) con-stituted the final ste in the grievance procedure, that is,prior to arbitration if invoked by the Union .9At these meetings, the Union representatives reiteratedtheir request that Respondent permit the Union's expert tostudy the weavers' jobs, on the ground that such a study was2Thecontract current at the times material to this case was effectiveJanuary 1, 1970 (Resp. Exh. 1).3All datesused hereinafterrefer to the year 1970 unlessotherwise statedSee Resp Exh.1,Sec. Twelve.5See Resp.Exh 1, Sec Elevenand Twelve.6 C. G. Exh 2r The weavers workon an incentive-pay basis, that is, at a base rate plusa premiumfor productionabove the base rate standard.The amount ofproduction per loom pershiftis recorded by countingdevices on the looms.8CG Exh.3.9 For the provisions of the contract relative to arbitrationof workloadgrievances see Resp Ex 1, Sec. Eleven,par. 3, and Sec.Twelve,pars. (B) and(C). Becauseof the impasse which the parties reached relative to the Union'sjob study request (seeinfrainthe text), the Uniondid not invoke the arbitra-tion procedure196 NLRB No. 102 THE KENDALI, CO.589needed to ascertain whether the weavers were being"overloaded" (by virtue of the additional looms assigned tothem under the work change),10and,hence,so that theUnion could determine whether to take the matter to arbi-tration and have useful data of its own to present if it didso. Respondent's initial response to the Union request wasthat,in line with a corresponding provision of the contract,itwould permit a member of the local union to study thejobs along with a company engineer,a course which theUniondeclined to follow on the ground that none of itsmembers had the necessary industrial engineering qualifica-tions,for which reason the Union wanted to utilize theservices of a qualified specialist employedby theInterna-tional Union.It is unnecessary to dwell further on this orother aspects of the discussions had at these meetings, sincewhat brought matters to a head was Respondent's offer atthe last meeting to permit the Union's expert to review atthelant with Respondent's industrial engineers the ]'ob-study or workload data Respondent had utilized as justifica-tion for the reduction in weavers;in this connection,Respondent's officials asserted their confident belief thatsuch a study would satisfy the Union's expert and render itunnecessary for him to make his own study of the jobs. Inresponse,Heath,an international representative of andprincipal spokesman for the Union,agreed to follow thisprocedure provided Respondent would agree to permit theUnion's expert to study the jobs if he found something"wrong"withorhad some questions concerningResppondent's data following his review of it.On the basisof the testimony both of Respondent's and Union witnesses,it is clear to me that the initial response of Respondent'sspokesmanto this querywas that Respondent would notthen agree to Heath s proposal but would cross this bridgewhen it came to it;i.e., after the Union's expert had com-pleted his study of Respondent's data. I credit Respondent'sevidence that this was its final position and that it neverflatly declined to permit the Union's expert to study thejobs."But, of course,ifunder the circumstances of thiscase,Respondent was required under the Act to accede tothe Union's request,that is, could not properly insist thatthe Union first study Respondent's data,before determin-ing whether or not to grant that request,then Respondent'sposition amounted,in effect,to an unlawful refusal of therequested permission.1210 Various of the weavers had complained to the Union that they werebeing"overloaded"and were"losing pay"as a result of the additional loomsassigned to them.Thereisno evidence that the weavers had less earningsafter the change than before,but apparently what the weavers meant by theirclaim of lost pay was their belief that they should have been earning morepremium pay after the change than before becausetheywere then tendingmore looms.11Heath testified that after Respondent had declined to commit itself hestated that he was going to file charges with the Board because he felt thejob study was within the Union's rights and that Respondent's officials thensaid"if the Board ruled that [the Union's expert]could go into the plant.. then he could go; but unless the Board's decision said that he could go,that he could not go into the plant."Respondent's witnesses uniformly testi-fied that at no time did they flatly refuse to permit the requested job studyand its witness Estes testified that the final session ended with Heath'sdeclaration of intention to file charges. In any case,with Heath shifting theforum from negotiations to a proposed Board determination,all that Respon-dent was saying was that it would abide the result.This in no sense amountedto a flat refusal of the Union's request or any shift from Respondent'sposition in the negotiations;i.e., that would it defer final decision upon theUnion's request pending study of its data by the Union expert.In short, anyexchanges relative to Board proceedings left the parties where they werebefore these exchanges.12 Subsequent to these meetings there occurred an exchange of correspon-dence between the Union and Respondent which,so far as the issues hereinare concerned,in substance merely reflects the opposing positions reachedB. Respondent'sWorkload DeterminationSystem and Related Reasonsfor the Workload ChangeIn determining the workloads of the weavers in question,i.e., the number of looms assigned to each weaver to tend,Respondent uses a job-study system composed of two mainfactors. One is "unit times,'that is, the average amounts oftime spent by weavers in their various workfunctions andin nonwork ("fatigue time")activities during the workday.These unit times are ascertained by actual timestudies (notadjusted or weighted by reason of any factor other thantime)of a representative number of weavers,and once madeneed not be repeated so long as the weaving work beingperformed remains substantially the same.13The other mainactor is "frequencies;"i.e., the frequency with which theunit elements occur.The number of "frequencies" is ob-served and arithmetically recorded continuously, not byindustrial engineers who make the unit time studies, but brordinary employees called "frequency"or "loom stopcheckers.Of key importance for purposes of this case is thenumber of loom stops,that is,the occasions when due toone form of malfunction or another a loom ceases opera-tion.On the basis of these two factors,but by some mode ofcalculation not detailed in the record,Respondent de-termines the number of looms to be assigned to a weaver insuch a fashion that the average worker will be able to earnbase pay when his productive time falls in a range of about80-87-1/2 percent of total workhours, and, accordingly, hisnonproductive or "fatigue"time activities is in a range ofabout 13-1/2-20 percent of total workhours.Since the morecontinuously his looms operate,the more the weaver canearn in premium pay, this system gives the weaver an in-ducement to patrol and tend his looms in such a way as toprevent,so far as he can, loom stops.According toRespondent's witnesses,the frequency checks made duringsome period prior to March 1970 showed a significant de-cline in the frequencies of loom stops which justified reduc-ing the number of weavers per shift from nine to eight (thisis, increasing the number of looms assigned to each weaver).Analysis and ConclusionsThe Board has repeatedly held that, as an incident of theemployer's obligation to furnish upon request all informa-tion relevant and necessary to a bargaining representative'sintelligent performance of its function, the employer is re-quired to permit such a representative to conduct its ownjob studies in connection with workload or job assignmentgnevances.14 And Respondent's main objection in this case,that the Union ought first to be required to reviewRespondent's job study data, was rejected in theWilsonAthletic Goodscase,supra.Respondent further contends that at the hearing the Un-ion officials were unable to demonstrate in what particularway a ]ob study by the Union's expert would support orthrow light on the Union's "overload" grievance. But obvi-ously, the Union'switnesseswere not job study experts andthe right of the Union to a job study is not subject to anyadvance showing that the grievance was meritorious. Toby these parties in the meetings.C.G. Exh.4-7, inclusive13The unittime studies material to this case were made in late 1968.l4 See, for example,General Electric Company,192 NLRB No. 9;GeneralElectric Company,186 NLRB No. 1;General Electric Company,180 NLRBNo. 13;North Carolina Finishing Division of Fieldcrest Mills, Inc.,182 NLRBNo. 115;Wilson Athletic Goods Mfg.Co, 169 NLRB 621;Fafnir Bearing Co.,146 NLRB 1582. 590DECISIONSOF NATIONAL LABOR RELATIONS BOARDthrow light on that question is the very purpose of such aunion-conducted study.15Absent any union waiver, and seeing nothing inRespondent's contentions which refuted what is otherwiseclear, i.e., that the Union requested job study is relevant toand necessary for intelligent processing or arbitration of itsworkload grievance, Respondent's reprisal to grant theUnion's request was an unlawful reprisal to bargain andviolated Section 8(a)(5) of the Act under the Board deci-sions previously cited.CONCLUSIONS OF LAW1.Respondent is an employer enga ed in commerce with-in the meaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within the meaningof Section2(5) of the Act.3.By refusing the Union's request to permit the Union'srepresentative to enter Respondent's plant for the purposeof studying the weavers' ,lobs, Respondent has refused tobargain collectively with the Union within the meaning ofSection 8(aX5) and (1) of the Act.4. The aforesaid acts are unfair labor practices affectingcommerce within the meaning of Section 2(6) and (7) of theAct.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it be orderedto cease and desist therefrom and to take certain affirmativeaction in order to effectuate the policies of the Act.Upon the basisof the foregoing findingsof fact and con-clusions of law and upon the entire record in this case andpursuant to Section 1D0(c) of the Act, I hereby recommendthat the Board issue the following:thereafter, in conspicuous places, including all places wherenotices to employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure that said no-tices are not altered, defaced, or covered by any other mate-rial.(c) Notify the Regional Director for Region 11, in writing,within 20 days from the receipt of this Decision, what stepshave been taken to comply herewith.18isRespondent further points out that under the contract Respondent's"unit times" are not subject to arbitration But these times are but one featureof Respondent's job study system,the Union is not necessarily bound tostudy the jobs in precisely the same fashion as Respondent does, and, in anycase,this provision cannot be interpreted as representing a waiver by theUnion of job-study rights.16 In the event no exceptions are filed as provided by Sec.102 46 of theRules and Regulations of the National Labor Relations Board,the findings,conclusions,recommendations,and recommendedOrderherein shall, asprovidedin Sec102.48 ofthe Rules and Regulations,be adopted by theBoard and become its findings,conclusions,and order,and all objectionsthereto shall be deemed waived for all purposes.17 In the event that the Board'sOrder is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted ByOrder Of The National LaborRelationsBoard" shall be changed to read"Posted Pursuant To A Judgment Of The United States Court Of AppealsEnforcing An Order Of The National Labor Relations Board "18 In the event that this recommended Order is adopted by the Board, thisprovision shall be modified to read-"Notifythe Regional Director for Re-gion 11, in writing,within 10 days from the date of this Order, what stepsRespondent has taken to comply herewith "APPENDIXNOTICE TOEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency Of The UnitedStates GovernmentORDERI6The Kendall Company, Oakland Plant, its officers,agents,successors,and assigns,shall:1.Cease and desist from:(a)Refusing to bargain collectively with United TextileWorkers of America, AFL-CIO, and its Local Union 2014,by refusing to permit the Union, through its own expert, tomake job studies relevant and necessary to the processingof g evances.(b) In any like or related manner interfering with, re-straining, or coercing its employees in the exercise of theirright to self-organization, to bargain collectively throughrepresentatives of their own choosing, to engage in concert-ed activities for the purpose of collective bargaining or othermutual aid or protection, and to refrain from any and allsuch activities except to the extent that such right (to re-frain) may be affected by an agreement requiring member-ship in a labor organization as a condition of employmentas authorized in Section 8(a)(3) of the Act.2.Take the following affirmative action which is neces-sary to effectuate the policies of the Act:a)Upon request, permit the Union, through its ownexert, to make job studies at Respondent's Oakland plantrelevant and necessary to the processing of grievances.(b) Post at its Oakland plant at Newberry, South Caroli-na, copies of the attached notice marked "Appendix."17Copies of said notice, on forms provided by the RegionalDirector for Region 11, after being duly signed by its repre-sentative, shall be posted by it immediately upon receiptthereof, and be maintained by it for 60 consecutive daysWE WILL NOT refuse to bargain collectively withUnited Textile Workers of America,AFL-CIO,and itsLocal No.2014, as the statutory bargaining representa-tive of our production and maintenance employees atour Oakland plant by refusing to permit the Unionthrough its own expert, to make job studies relevantand necessary to the processing of employee griev-ances.WE WILL NOT in anylike or related manner interferewith the efforts of the Union to bargain collectively.THE KENDALL COMPANY,OAKLAND PLANT(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byan one.is notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. Any questions concerningthis notice or compliance with its provisions may be direct-ed to the Board's Office, 1624 Wachovia Building, 301North Main Street, Winston-Salem, North Carolina 27101,Telephone 919-723-2300.